ARNOLD, Circuit Judge,
concurring.
I think the complaint properly presents for adjudication the claim that the challenged police regulations are unconstitutional on their face. The St. Louis Police Officers Association, it seems to me, is a proper party to assert this claim on behalf of its members. I would affirm the judgment of the district court dismissing on its merits the claim of facial unconstitutionality. A state may demand of its police officers a more exacting standard of conduct than it could validly impose by criminal statute on citizens in general. It is true, as the Court says, that our task would be greatly aided if the controversy here were more concrete, but I would not hold that the courts are wholly without power to consider the validity of these regulations on the present record. In short, I would hold the regulations valid on their face, without prejudice, of course, to any later claim that they may be invalid as applied to particular persons or situations.